           Case 8:20-bk-03672-CPM            Doc 119      Filed 09/03/20      Page 1 of 18



                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

        IN RE:                                  }        CASE NUMBER
                                                }        8:20-BK-03672
        TANGO DELTA FINANCIAL, INC.             }
                                                }        JUDGE MCEWEN
                                                }
        DEBTOR.                                 }        CHAPTER 11


             DEBTOR'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)

                                     FOR THE PERIOD
                          FROM JULY 15, 2020 TO JULY 31, 2020

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.


                                                            /s/ Kathleen L. DiSanto, Esq.
                                                         Attorney for Chapter 11 Trustee’s Signature


Chapter 11 Trustee's Address                             Chapter 11 Trustee’s Attorney's Address
and Phone Number:                                        and Phone Number:

Bush Ross, P.A.                                       Kathleen L. DiSanto, Esq.
1801 N. Highland Ave., Tampa, FL 33602                Bush Ross, P.A.
Tel. (813) 224-9255                                   1801 N. Highland Ave., Tampa, FL 33602
                                                      Bar No. 058512
                                                      Tel. (813) 224-9255

Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously
provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 20th day of
the following month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United
States Trustee Program Website, http://www.usdoj.gov/ust/r21/reg_info.htm
1)      Instructions for Preparations of Debtor’s Chapter 11 Monthly Operating Report
2)      Initial Filing Requirements
3)      Frequently Asked Questions (FAQs)http://www.usdoj.gov/ust/




                                                 MOR-1
                                                                                             6F3725402.DOC
             Case 8:20-bk-03672-CPM               Doc 119       Filed 09/03/20        Page 2 of 18

                      SCHEDULE OF RECEIPTS AND DISBURSEMENTS
         FOR THE PERIOD BEGINNING July 15, 2020     AND ENDING                             July 31, 2020

Name of Debtor:     Tango Delta Financial, Inc.                                 Case Number 8:20-bk-03672-CPM
Date of Petition:    May 11, 2020
                                                           CURRENT                  CUMULATIVE
                                                            MONTH                 PETITION TO DATE

1. FUNDS AT BEGINNING OF PERIOD                              5,483.95     (a)        636.61            (b)
2. RECEIPTS:
       A. Cash Sales                                          0.00                      0.00
           Minus: Cash Refunds                            (-) 0.00                      0.00
           Net Cash Sales                                     0.00                      0.00
       B. Accounts Receivable                                 1,839.86                  9,151.60
       C. Other Receipts (See MOR-3)                          0.00                      4.11
       (If you receive rental income,
          you must attach a rent roll.)
3. TOTAL RECEIPTS (Lines 2A+2B+2C)                          1,839.86                   9,155.71
4. TOTAL FUNDS AVAILABLE FOR
   OPERATIONS (Line 1 + Line 3)                             7,323.81                   9,792.32

5. DISBURSEMENTS
       A. Advertising                                        0.00                        0.00
       B. Bank Charges                                       0.00                        13.00
       C. Contract Labor                                     0.00                        0.00
       D. Fixed Asset Payments (not incl. in “N”)            0.00                        0.00
       E. Insurance                                          0.00                       2,334.32
       F. Inventory Payments (See Attach. 2)                 0.00                        0.00
       G. Leases                                             0.00                        0.00
       H. Manufacturing Supplies                             0.00                        0.00
       I. Office Supplies                                    0.00                       21.19
       J. Payroll - Net (See Attachment 4B)                  0.00                        0.00
       K. Professional Fees (Accounting & Legal)             0.00                         0.00
       L. Rent                                               0.00                         0.00
       M. Repairs & Maintenance                              0.00                         0.00
       N. Secured Creditor Payments (See Attach. 2)          0.00                         0.00
       O. Taxes Paid - Payroll (See Attachment 4C)           0.00                         0.00
       P. Taxes Paid - Sales & Use (See Attachment 4C)        0.00                        0.00
       Q. Taxes Paid - Other (See Attachment 4C)              0.00                        0.00
       R. Telephone                                           0.00                        0.00
       S. Travel & Entertainment                              0.00                        0.00
       Y. U.S. Trustee Quarterly Fees                         0.00                        0.00
       U. Utilities                                           0.00                        0.00
       V. Vehicle Expenses                                    0.00                        0.00
       W. Other Operating Expenses (See MOR-3)                0.00                    100.00
6. TOTAL DISBURSEMENTS (Sum of 5A thru W)                     0.00                    2,468.51
7. ENDING BALANCE (Line 4 Minus Line 6)                      7,323.81    (c)          7,323.81          (c)

I declare under penalty of perjury that this statement and the accompanying documents and reports are true
and correct to the best of my knowledge and belief.

This   3rd   day of September, 2020.
                                                                        (Signature)
(a)This number is carried forward from last month’s report. For the first report only, this number will be the
   balance as of the petition date.
(b)This figure will not change from month to month. It is always the amount of funds on hand as of the date of
    the petition.
(c)These two amounts will always be the same if form is completed correctly.

                                                     MOR-2
                                                                                                     6F3725402.DOC
             Case 8:20-bk-03672-CPM               Doc 119       Filed 09/03/20        Page 3 of 18


                  MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont’d)

                                Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.

                                                                                   Cumulative
          Description                                   Current Month             Petition to Date

      NONE




TOTAL OTHER RECEIPTS                                 ________________          _________________

“Other Receipts” includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties
directors, related corporations, etc.). Please describe below:

                               Source
    Loan Amount               of Funds                     Purpose                      Repayment Schedule
                                                     ___________________                __________________




OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line
5W.
                                                                           Cumulative
        Description                                Current Month            Petition to Date
    NONE




TOTAL OTHER DISBURSEMENTS                            ______________            ________________




NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement.1




1
    This report will be supplemented with a Balance Sheet and Income (Profit & Loss) Statement when available.

                                                      MOR-3
                                                                                                     6F3725402.DOC
              Case 8:20-bk-03672-CPM                    Doc 119           Filed 09/03/20          Page 4 of 18

                                                       ATTACHMENT 1

              MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor:        Tango Delta Financial, Inc.                 Case Number:         8:20-bk-03672-CPM

Reporting Period beginning           July 15, 2020                  Period ending       July 31, 2020

ACCOUNTS RECEIVABLE AT PETITION DATE:                                 10,879,702.31

                           ACCOUNTS RECEIVABLE RECONCILIATION
(Include all accounts receivable, pre-petition and post-petition, including charge card sales which have
not been received):

           Beginning of Month Balance                                 $       10,724,082.01      (a)
             PLUS: Current Month New Billings
             MINUS: Collection During the Month                       $                          (b)2
             PLUS/MINUS: Adjustments or Writeoffs                     $       0.00                *
           End of Month Balance                                       $                          (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:



                           POST PETITION ACCOUNTS RECEIVABLE AGING
                        (Show the total for each aging category for all accounts receivable)

           0-30 Days           31-60 Days           61-90 Days            Over 90Days Total

       $                      $                    $                      $                       $          (c)


For any receivables in the “Over 90 Days” category, please provide the following:

                              Receivable
    Customer                   Date               Status (Collection efforts taken, estimate of collectibility,
                                                  write-off, disputed account, etc.)




(a)This number is carried forward from last month’s report. For the first report only, this number will be
   the balance as of the petition date.
(b)This must equal the number reported in the “Current Month” column of Schedule of Receipts and
    Disbursements (Page MOR-2, Line 2B).
(c)These two amounts must equal.



2
  The Chapter 11 Trustee has been unable to obtain reporting from UAS regarding collection for the month of July.
The Chapter 11 Trustee is working to obtain that information and will supplement or amend this report when
received.

                                                             MOR-4
                                                                                                             6F3725402.DOC
              Case 8:20-bk-03672-CPM                    Doc 119          Filed 09/03/20           Page 5 of 18

                                    ATTACHMENT 2
                 MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor:         Tango Delta Financial, Inc.               Case Number:       8:20-bk-03672-CPM

Reporting Period beginning        July 15, 2020                     Period ending       July 31, 2020

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include
amounts owed prior to filing the petition. In the alternative, a computer generated list of payables may be attached
provided all information requested below is included.
                                     POST-PETITION ACCOUNTS PAYABLE
  Date               Days
 Incurred         Outstanding            Vendor                   Description                             Amount
  05/31/2020                             UAS                 Loan Servicing Company                       1,000.00
  06/30/2020                             UAS                 Loan Servicing Company                       1,000.00
  07/31/2020                             UAS                 Loan Servicing Company                       1,000.00


TOTAL AMOUNT                                                                                3,000.00                         (b)
☐ Check here if pre-petition debts have been paid. Attach an explanation and copies of supporting
  documentation.

            ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)
Opening Balance                              $  8,722,957.39      (a)
  PLUS: New Indebtedness Incurred This Month $   1,000.00
  MINUS: Amount Paid on Post Petition,
          Accounts Payable This Month        $   0.00
  PLUS/MINUS: Adjustments                    $   0.00               *
Ending Month Balance                         $ 8,723,957.39        (c)

*For any adjustments provide explanation and supporting documentation, if applicable.

                                       SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a
modification agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee
Program prior to completing this section).
                                                                        Number             Total
                                    Date                                of Post            Amount of
Secured                             Payment           Amount            Petition           Post Petition
Creditor/                           Due This          Paid This         Payments           Payments
Lessor                              Month             Month             Delinquent         Delinquent
 NONE




TOTAL                                                                       (d)
(a)This number is carried forward from last month’s report. For the first report only, this number will be zero.
(b, c)The total of line (b) must equal line (c).
(d)This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).




                                                             MOR-5
                                                                                                                   6F3725402.DOC
            Case 8:20-bk-03672-CPM ATTACHMENT
                                    Doc 119 Filed
                                              3
                                                  09/03/20                              Page 6 of 18
                                 INVENTORY AND FIXED ASSETS REPORT

Name of Debtor:     Tango Delta Financial, Inc.                Case Number:     8:20-bk-03672-CPM

Reporting Period beginning    July 15, 2020                     Period ending    July 31, 2020

                                              INVENTORY REPORT

INVENTORY BALANCE AT PETITION DATE:                            $    N/A
INVENTORY RECONCILIATION:
      Inventory Balance at Beginning of Month                  $                                      (a)
        PLUS: Inventory Purchased During Month                 $
        MINUS: Inventory Used or Sold                          $
        PLUS/MINUS: Adjustments or Write-downs                 $                                      *
      Inventory on Hand at End of Month                        $

METHOD OF COSTING INVENTORY:

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

                                               INVENTORY AGING

         Less than 6       6 months to        Greater than     Considered
         months old        2 years old        2 years old      Obsolete       Total Inventory

                  %                   %                 %                 %      =               100%*

* Aging Percentages must equal 100%.
☐ Check here if inventory contains perishable items.

Description of Obsolete Inventory:

                                              FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE:                          N/A                   (b)
(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION (First Report Only):



FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month                    $                                 (a)(b)
        MINUS: Depreciation Expense                             $
        PLUS: New Purchases                                     $
        PLUS/MINUS: Adjustments or Write-downs                  $                                 *
Ending Monthly Balance                                          $

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
PERIOD:


(a)This number is carried forward from last month’s report. For the first report only, this number will be the
   balance as of the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
   Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.


                                                       MOR-6
                                                                                                            6F3725402.DOC
            Case 8:20-bk-03672-CPM                Doc 119       Filed 09/03/20         Page 7 of 18
                                               ATTACHMENT 4A

                  MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor:     Tango Delta Financial, Inc.               Case Number:      8:20-bk-03672-CPM

Reporting Period beginning    July 16, 2020                     Period ending    July 31, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm. If bank accounts
other than the three required by the United States Trustee Program are necessary, permission must be obtained from
the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

NAME OF BANK:        Wauchula State Bank                BRANCH:       Wauchula, Florida

ACCOUNT NAME:          Tango Delta Financial, Inc.       ACCOUNT NUMBER:              xxx6222

PURPOSE OF ACCOUNT:                  OPERATING

        Ending Balance per Bank Statement                              $   7,323.81
        Plus Total Amount of Outstanding Deposits                      $   0.00
        Minus Total Amount of Outstanding Checks and other debits      $   504.04                  *
        Minus Service Charges                                          $   0.00
        Ending Balance per Check Register                              $   6,819.77                **(a)

*Debit cards are used by      n/a

**If Closing Balance is negative, provide explanation:


The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment
4D: ( ☐ Check here if cash disbursements were authorized by United States Trustee)

 Date         Amount            Payee                 Purpose                   Reason for Cash Disbursement

             None




                   TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                           $________________Transferred to Payroll Account
                           $________________Transferred to Tax Account


(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
    “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                      MOR-7
                                                                                                       6F3725402.DOC
          Case 8:20-bk-03672-CPM           Doc 119     Filed 09/03/20      Page 8 of 18




                                      ATTACHMENT 5A

                      CHECK REGISTER - OPERATING ACCOUNT

Name of Debtor:     Tango Delta Financial, Inc.           Case Number:     8:20-bk-03672-CPM

Reporting Period beginning July 15, 2020                   Period ending    July 31, 2020

NAME OF BANK: Wauchula State Bank                         BRANCH:       Wauchula, Florida

ACCOUNT NAME:          Tango Delta Financial, Inc.

ACCOUNT NUMBER:            XXX6222

PURPOSE OF ACCOUNT:                    OPERATING

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

          CHECK
DATE      NUMBER           PAYEE                     PURPOSE                        AMOUNT
                         NONE




TOTAL                                                                              $   0.00




                                              MOR-8
                                                                                        6F3725402.DOC
            Case 8:20-bk-03672-CPM                Doc 119          Filed 09/03/20       Page 9 of 18
                                               ATTACHMENT 4B

              MONTHLY SUMMARY OF BANK ACTIVITY - PAYROLL ACCOUNT

Name of Debtor:    Tango Delta Financial, Inc.                    Case Number:    8:20-bk-03672-CPM

Reporting Period beginning    July 15, 2020                       Period ending   July 31, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity.
A standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm.

NAME OF BANK:                n/a                           BRANCH:

ACCOUNT NAME:                                              ACCOUNT NUMBER:
PURPOSE OF ACCOUNT:                        PAYROLL

        Ending Balance per Bank Statement                                         $
         Plus Total Amount of Outstanding Deposits                                $
         Minus Total Amount of Outstanding Checks and other debits                $                      *
         Minus Service Charges                                                    $
        Ending Balance per Check Register                                         $                      **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:
The following disbursements were paid by Cash: ( ☐ Check here if cash disbursements were authorized
by United States Trustee)

Date        Amount                 Payee                Purpose          Reason for Cash Disbursement




The following non-payroll disbursements were made from this account:

Date      Amount             Payee            Purpose                    Reason for disbursement from this
                                                                         account

_____
_____
_____

(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                        MOR-9
                                                                                                      6F3725402.DOC
         Case 8:20-bk-03672-CPM           Doc 119      Filed 09/03/20      Page 10 of 18


                                 ATTACHMENT 5B
                        CHECK REGISTER - PAYROLL ACCOUNT


Name of Debtor:     Tango Delta Financial, Inc.           Case Number:      8:20-bk-03672-CPM

Reporting Period beginning July 15, 2020                   Period ending     July 31, 2020

NAME OF BANK:          n/a                                BRANCH:

ACCOUNT NAME:

ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                    PAYROLL

Account for all disbursements, including voids, lost payments, stop payment, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

        CHECK
DATE    NUMBER               PAYEE                      PURPOSE                         AMOUNT




TOTAL                                                                               $     0.00




                                              MOR-10
                                                                                         6F3725402.DOC
           Case 8:20-bk-03672-CPM ATTACHMENT
                                   Doc 119 Filed
                                             4C
                                                 09/03/20                            Page 11 of 18

                     MONTHLY SUMMARY OF BANK ACTIVITY - TAX ACCOUNT

Name of Debtor:    Tango Delta Financial, Inc.                Case Number:     8:20-bk-03672-CPM

Reporting Period beginning     July 15, 2020                   Period ending   July 31, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found on the United States Trustee website,
http://www.usdoj.gov/ust/r21/index.htm.

NAME OF BANK:            n/a                         BRANCH:

ACCOUNT NAME:                                        ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                    TAX

        Ending Balance per Bank Statement                         $
         Plus Total Amount of Outstanding Deposits                $
         Minus Total Amount of Oustanding Checks and other debits $                            *
         Minus Service Charges                                    $
        Ending Balance per Check Register                         $                            **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:


The following disbursements were paid by Cash: ( ☐ Check here if cash disbursements were authorized by
                                                   United States Trustee)
Date      Amount            Payee               Purpose                Reason for Cash Disbursement




The following non-tax disbursements were made from this account:

Date      Amount               Payee               Purpose             Reason for disbursement from this account




(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                     MOR-11
                                                                                                       6F3725402.DOC
          Case 8:20-bk-03672-CPM           Doc 119     Filed 09/03/20       Page 12 of 18


                                       ATTACHMENT 5C

                              CHECK REGISTER - TAX ACCOUNT

Name of Debtor:     Tango Delta Financial, Inc.            Case Number:      8:20-bk-03672-CPM

Reporting Period beginning July 15, 2020                    Period ending     July 31, 2020

NAME OF BANK:           n/a                                BRANCH:

ACCOUNT NAME:                                          ACCOUNT #

PURPOSE OF ACCOUNT:                    TAX

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer-generated check register can be attached to this report, provided all the
information requested below is included.
http://www.usdoj.gov/ust/
          CHECK
DATE NUMBER               PAYEE                  PURPOSE                            AMOUNT




TOTAL                                                                                             (d)
                                  SUMMARY OF TAXES PAID

Payroll Taxes Paid                                                                             (a)
Sales & Use Taxes Paid                                                                         (b)
Other Taxes Paid                                                                               (c)
TOTAL                                                                                _________ (d)

(a) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5O).
(b) This number is reported in the “Current Month” column of Schedule or Receipts and Disbursements
    (Page MOR-2, Line 5P).
(c) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5Q).
(d) These two lines must be equal.




                                              MOR-12
                                                                                         6F3725402.DOC
          Case 8:20-bk-03672-CPM             Doc 119      Filed 09/03/20      Page 13 of 18


                                          ATTACHMENT 4D

                     INVESTMENT ACCOUNTS AND PETTY CASH REPORT

                                INVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks and
bonds, etc., should be listed separately. Attach copies of account statements.

Type of Negotiable
                                                                                        Current
Instrument      Face Value        Purchase Price         Date of Purchase        Market Value
  None




TOTAL                                                                                                   (a)
                                       PETTY CASH REPORT

The following Petty Cash Drawers/Accounts are maintained:

                        (Column 2)             (Column 3)                   (Column 4)
                        Maximum                Amount of Petty       Difference between
Location of             Amount of Cash         Cash On Hand (Column 2) and
Box/Account             in Drawer/Acct. At End of Month        (Column 3)




TOTAL                                           $                  (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If there are
no receipts, provide an explanation




TOTAL INVESTMENT ACCOUNTS AND PETTY CASH(a + b)                          $                    (c)


(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the
   amount reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page
   MOR-2, Line 7).




                                                MOR-13
                                                                                             6F3725402.DOC
         Case 8:20-bk-03672-CPM          Doc 119       Filed 09/03/20   Page 14 of 18

                                      ATTACHMENT 6

                                 MONTHLY TAX REPORT

Name of Debtor:    Tango Delta Financial, Inc.             Case Number: 8:20-bk-03672-CPM

Reporting Period beginning    July 15, 2020                  Period ending   July 31, 2020

                                  TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales
tax, property tax, unemployment tax, State workmen's compensation, etc.

Name of               Date                                           Date Last
Taxing                Payment                                        Tax Return      Tax Return
Authority             Due          Description         Amount          Filed           Period




TOTAL                                               $ 0.00




                                              MOR-14
                                                                                     6F3725402.DOC
           Case 8:20-bk-03672-CPM                  Doc 119        Filed 09/03/20           Page 15 of 18
                                                  ATTACHMENT 7

                           SUMMARY OF OFFICER OR OWNER COMPENSATION

                       SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

Name of Debtor:     Tango Delta Financial, Inc.                 Case Number:      8:20-bk-03672-CPM

Reporting Period beginning     July 15, 2020                     Period ending    July 31, 2020

Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include
car allowances, payments to retirement plans, loan repayments, payments of Officer/Owner’s personal expenses,
insurance premium payments, etc. Do not include reimbursement for business expenses Officer or Owner incurred
and for which detailed receipts are maintained in the accounting records.
                                                       Payment
Name of Officer or Owner             Title             Description                      Amount Paid

 None




                                               PERSONNEL REPORT
                                                                           Full Time           Part Time
Number of employees at beginning of period                                 __0_____           ___0______
Number hired during the period                                                0                 0
Number terminated or resigned during period                                   0                 0
Number of employees on payroll at end of period                               0                 0

                                       CONFIRMATION OF INSURANCE

List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft,
comprehensive, vehicle, health and life. For the first report, attach a copy of the declaration sheet for each type of
insurance. For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during
the month (new carrier, increased policy limits, renewal, etc.).

Agent                                                                                                Date
and/or                     Phone               Policy           Coverage               Expiration    Premium
Carrier                    Number              Number           Type                   Date          Due

 McGriff Ins.              (941) 748-1431                       Premises Liability 05/18/2021         05/18/2020


                                                                                                     __________

The following lapse in insurance coverage occurred this month:

Policy            Date              Date
Type              Lapsed            Reinstated          Reason for Lapse




   Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.




                                                        MOR-15
                                                                                                           6F3725402.DOC
            Case 8:20-bk-03672-CPM                 Doc 119        Filed 09/03/20         Page 16 of 18



                                                  ATTACHMENT 8


                     SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not
reported on this report, such as the sale of real estate (attach closing statement); (2) non-financial transactions, such
as the substitution of assets or collateral; (3) modifications to loan agreements; (4) change in senior management,
etc. Attach any relevant documents.


  On June 30, 2020, the Bankruptcy Court entered an order directing the appointment of a chapter 11 trustee

 (Doc. No. 69). On July 14, 2020, the United States Trustee filed a Notice of Appointment of Chapter 11 Trustee,

   appointing Jeffrey W. Warren as the Trustee (Doc. No. 80) and the United States Trustee’s Application for

    Approval of Selection of Chapter 11 Trustee (Doc. No. 81). On July 15, 2020, the Bankruptcy Court approved

    the appointment of Jeffrey W. Warren as the Chapter 11 Trustee (Doc. No. 83).




We anticipate filing a Plan of Reorganization and Disclosure Statement on or before        Undetermined at this time




                                                        MOR-16
                                                                                                           6F3725402.DOC
Case 8:20-bk-03672-CPM   Doc 119   Filed 09/03/20   Page 17 of 18
Case 8:20-bk-03672-CPM   Doc 119   Filed 09/03/20   Page 18 of 18
